Citation Nr: 1721967	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-42 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 3, 2008, and in excess of 40 percent thereafter for right lower extremity neuropathy.

2.  Entitlement to a rating in excess of 10 percent prior to July 3, 2008, and in excess of 40 percent thereafter for left lower extremity neuropathy.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of the bilateral lower extremities due to service-connected disabilities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1971 and August 1976 to November 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Muskogee, Oklahoma Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued 10 percent ratings for both right and left lower extremity peripheral neuropathy, and denied SMC based on loss of use of such extremities.  The Veteran submitted a notice of disagreement (NOD) in December 2008, and a statement of the case (SOC) was issued October 2009.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in November 2009.  

A December 2015 rating decision during the pendency of this appeal increased the ratings for right and left lower extremity peripheral neuropathy (bilateral neuropathy) to 40 percent respectively, from August 27, 2015.  Thereafter, a March 2017 rating decision assigned an earlier effective date of July 3, 2008, for the 40 percent evaluation of the bilateral neuropathy.  To date, the Veteran has not expressed any disagreement with the assignment of this effective date, and therefore the Board has re-characterized the issues on appeal as they appear on the title page of this decision.  

During the course of reviewing the claims, the Board independently identified cause to advance the case on the docket.  38 C.F.R. § 20.900.  Accordingly, this appeal has been advanced on the docket and must be afforded expeditious handling.

This matter was previously before the Board in January 2014 and June 2016.  For the reasons discussed below, the issues of entitlement to an increased rating for bilateral neuropathy are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  The Veteran has a high school education and last worked in 1997.

2.  At the time of the filing of the instant claim in May 2008, the Veteran's ischemic heart disease status post-acute myocardial infarction with angioplasty was rated as 60 percent disabling and he has sufficient additional service-connected disabilities, including bilateral peripheral neuropathy of the lower extremities, to bring his combined rating to 80 percent.

3.  Effective May 30, 2008, the date of the instant claim, the Veteran's service-connected disabilities, including his bilateral neuropathy, precluded him from maintaining gainful employment, 

4.  Resolving reasonable doubt in his favor, the Veteran has permanent and total service-connected disabilities that effectively result in the permanent loss of use of the bilateral lower extremities and so affects the functions of balance or propulsion as to preclude locomotion without the aid of a cane, scooter, and/or wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for TDIU are met as of May 30, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.32, 3.340, 3.341, 4.3, 4.16 (2016).

2.  The criteria for SMC based on loss of use of both legs (SMC "m") are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 4.63 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board vehemently stresses that the instant decision is the product of a thorough and meticulous review of the Veteran's entire record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

VCAA

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified as amended at 38 C.F.R. § 3.159 (2016)).  

With respect to the claims for TDIU and SMC, the Veteran has not raised any argument with respect to any issue of notice or assistance, moreover, as the actions taken herein below are completely favorable, a discussion of VCAA is not required at this time.

TDIU

VA received the Veteran's claims for increased compensation for his service-connected bilateral neuropathy on May 30, 2008.  See May 2008 Veteran correspondence.  With this filing, the Veteran submitted a statement from his VA medical provider indicating that he has progressively worsening bilateral neuropathy has rendered him "totally and permanently unemployable."  See April 2008 VAMC Muskogee statement.  Since the latest Remand decision, the Veteran has supplemented his TDIU claim with the submission of a VA Form 21-8940.  The Veteran indicated that he has a high school education, last worked in 1997, and his combined service-connected disabilities prevent him from obtaining substantially gainful employment.  See June 2016 VA Form 21-8940 (Enclosures of cumulative disability list with dates, and April 2008 VAMC Muskogee medical opinion).  Thus, the Board finds that a claim of entitlement to TDIU has been raised as part and parcel of the Veteran's claims for increased ratings for the service-connected bilateral neuropathy.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (2016). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); 

Prior to February 20, 2009, service connection was in effect for the following disabilities: (i) ischemic heart disease (evaluated as 60 percent disabling); (ii) peripheral neuropathy right lower extremity (evaluated as 10 percent disabling until July 3, 2008, and 40 percent thereafter); (iii) peripheral neuropathy right lower extremity (evaluated as 10 percent disabling until July 3, 2008, and 40 percent thereafter) (iv) Diabetes mellitus (evaluated as 20 percent disabling);(v) scar (evaluated as 10 percent disabling) (vi) peripheral neuropathy right upper extremity (evaluated as 10 percent disabling); (vii) peripheral neuropathy right upper extremity (evaluated as 10 percent disabling), and (viii) erectile dysfunction (evaluated as noncompensable).  The combined rating for the service-connected disabilities has been, at a minimum, 80 percent since May 30, 2008, with consideration of the bilateral factor.  Entitlement to Special Monthly Compensation (SMC) has also been established for K-1, loss of use of a creative organ, from February 28, 2005; for S-1, for the evaluation of a single disability rated as 100 percent and additional disabilities evaluated at 60 percent or more from February 20, 2009; and for L-1 for need of regular aid and attendance, from October 20, 2015.

For the entire appeal period (i.e., May 30, 2008) the Veteran's service-connected disabilities have combined to at least 80 percent, with one service-connected condition (ischemic heart disease) rated at 60 percent.  Thus, the Veteran meets the schedular criteria necessary to trigger the application of section 4.16(a) for the entire appeal period.  Therefore, the only remaining question is whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Board finds that the most probative evidence of record, including multiple positive medical opinions, favors an award of entitlement to TDIU. 

In reaching the foregoing conclusion, the Board notes the aforementioned positive VA medical opinions, beginning with the Veteran's submission from his VAMC treatment provider in 2008.  See April 2008 VAMC Muskogee correspondence ("Diabetes Mellitus has accelerated the progression of the peripheral neuropathy resulting in his current wheelchair dependence and unemployability.")  The extensive medical record following this initial submission, along with the Veteran's statements, indicates that his disabilities, including the bilateral neuropathy, have resulted in ongoing unemployment and an inability to rejoin the workforce.  See i.e. August 2007 VAMC Administrative note ("the significant neuropathy and leg weakness he has causes his unemployability").  The VA medical opinions both contemporaneous and subsequent to the period on appeal, while of varying degrees of objective caricature of the underlying symptomatology, overall reflect that the Veteran's ability to conduct daily activities has been seriously undermined by his service-connected disabilities.  See i.e. July 2008 VA examination ("the effect of the condition on the claimant's daily activity is severe"); September 2008 VA examination ("if he stands he very often will fall...pain also occurs in his legs...he has numbness of his entire legs...demonstrates 'give way' weakness...undress with the assistance of his wife"); August 2009 VA examination ("The effect of the condition on the claimant's usual occupation is Disabled.  The effect of the condition on the claimant's daily activity is severe"); February 2017 VA examination ("Claimant is unable to work.  Claimant suffers weakness and decrease in sensory changes.  He also suffers urine incontinence and is unable to work either sitting or standing due to these circumstances.")  

The Board finds the above analyses render a clear picture that that the Veteran's service-connected bilateral neuropathy, coupled with his other service-connected disabilities preclude all types of employment, including sedentary employment.  On this basis, the Board finds that a TDIU is warranted for the entire appeal period.

SMC 

Special monthly compensation (SMC) under 38 U.S.C.A. § 1114(m) is warranted for loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place.  In determining whether there is natural elbow or knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  If there is no movement in the joint, as in ankylosis or complete paralysis, use of prosthesis is not to be expected, and the determination will be as though there were one in place.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350(c) (2016). 

The determination will be made on the basis of the actual remaining function of the legs, whether the acts of balance and propulsion, etcetera, could be accomplished equally well by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 centimeters) or more, will be taken as loss of use of foot involved.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2016). 

The Veteran's current combined evaluation for compensation from service connected disabilities is 100 percent, including entitlement to SMC at the "k" rate for loss of use of a creative organ, from February 28, 2005; for SMC at the "s" rate for the evaluation of a single disability rated as 100 percent and additional disabilities evaluated at 60 percent or more from February 20, 2009; and for SMC at the "l" rate for need of regular aid and attendance, from October 20, 2015.

When resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record provides a basis for entitlement to SMC for the loss of use of the bilateral lower extremities.  

In reaching the foregoing conclusion, the Board notes that there are VA opinions that are against and supportive of the claim.  

The Board finds the recent February 2017 VA examination to be the most probative and persuasive opinion.  This examiner accounted for a noted deficiency of prior VA examinations, that "loss of use" pertains to functional loss, and the complete absence of all activity is not dispositive.  Specifically, the February 2017 VA examiner noted that the Veteran still had the ability to ambulate and transfer, albeit diminished by the peripheral neuropathy.  Physical observation revealed muscle atrophy, weakness, decreased pinprick and touch, and +1 in knees and trace in ankles.  Based upon a review of the medical record, including notations of the Veteran's service-connected peripheral arterial disease (PAD), and the physical evaluation, the examiner concluded that the Veteran suffers from a "loss of natural knee action due to sensory losses," noting that he is wheelchair bound due to paresthesias, weakness, and sensory changes with mild/incomplete paralysis that is "not likely" due to PAD.   

In addition to the most recent VA opinion, the July 2008 VA examiner provided the diagnosis of "loss of use, lower extremities," providing for the basis the rationale of "severe weakness of the legs, claimant can only get around in a wheelchair."  Furthermore, the June 2009 VA examiner opined that the Veteran was unable to walk, concluding that the effect of his diabetes and associated neuropathy was "severe" and that he is "disabled."  In addition, the Board notes the opinion rendered by the July 2016 VA examiner, stating "foot drop uses braces to stand...but unable to walk."

The Board acknowledges that there exists other VA medical examinations which appear to contradict the aforementioned positive conclusions concerning loss of use.  However, as noted above, the Board finds the most recent VA examination in February 2017 to be the most probative and persuasive.  As discussed in the prior remands, the prior negative VA opinions rendered in September 2008, September 2010 and September 2015 contained such inadequacies as failing to account for the Veteran's PAD and other service-connected disabilities and relying upon trace ability in the lower extremities as dispositive.  Therefore, in light of these previously discussed examination deficiencies, and the fact that the number of positive medical opinions are at the very least in equipoise with the negative opinions, the Board finds in favor of the Veteran in regards to the loss of use in his lower extremities.  
 
Therefore, the Board concludes that credible medical evidence establishes that the Veteran has lost the use of both legs and that special monthly compensation under 38 U.S.C.A. § 1114(m) (West 2014) and 38 C.F.R. § 3.350(c) (2016) is warranted.  This determination has been confirmed through the greater weight of evidence consisting of reliable medical statements discussed above.  This determination was made after a review of the Veteran's complete medical file, his claims folder, and physical examinations.  As there is no medical evidence to suggest improvement is possible, the Board concludes that the loss of use of the legs is permanent.  Accordingly, the Board will resolve reasonable doubt in the Veteran's favor and grants special monthly compensation based on loss of use of the lower extremities (SMC at the "m" rate).

ORDER

TDIU is granted.

SMC for loss of use of the lower extremities (SMC at the "m" rate) is granted.


REMAND

The Board finds that further substantive development of the evidence is required before deciding the claims for entitlement to an increased rating for peripheral neuropathy.  Specifically, the RO should obtain another VA examination and opinion addressing the current severity of the Veteran's disabilities.  

Regarding the Veteran's bilateral neuropathy of the lower extremities, part of the stated purpose of the June 2016 remand was to obtain a new VA examination complete with "contemporaneous clinical testing" as the August 2015 VA examiner relied upon "clinical studies (conducted between 2008 and 2010)".  See June 2016 Board remand ("...examination of the Veteran, and any tests or studies deemed necessary (to specifically include EMGs)".  However, the most recent February 2017 VA examination was not compliant with the Board's remand orders.  Instead of conducting contemporaneous testing as required by the remand instructions, the examiner listed the same EMG findings based on the past diagnostic tests from 2008 and 2010.  See February 2017 VA examination ("Diagnostic Testing...Have EMG studies been performed?...Yes...Right lower extremity...10/09/2008...Left lower extremity...10/09/2008...any pertinent findings: EMG 10/09/2008 and 2010").  

The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination to determine the severity of his peripheral neuropathy of the bilateral lower extremities.

The examiner is asked to complete new diagnostic tests and studies, to the extent possible, at the time of the examination, to specifically include a current EMG, rather than relying on the 2008 or 2010 tests.

Please identify all symptoms and impairment associated with the Veteran's peripheral neuropathy of the bilateral lower extremities and PAD, and distinguish the symptoms and impairment attributable to each, to the extent possible.  If it is not possible to separate or distinguish the symptoms attributable to such disabilities, please explain why.

Please identify the nerve(s) affected by the Veteran's lower extremity peripheral neuropathy. 

For each nerve identified, indicate whether there is complete paralysis or mild, moderate, moderately severe, or severe incomplete paralysis. 

If the Veteran is not found to have complete paralysis in any nerve identified, the examiner must specifically identify the findings supporting that conclusion, addressing the symptoms associated with complete paralysis in the rating criteria for that nerve.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


